Citation Nr: 0002323	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
right shoulder disability.  

2.  Entitlement to service connection for sarcoidosis. 

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

4.  Entitlement to an increased rating for postoperative 
residuals for disc removal at L3-4, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	J. Q. Davis, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1975.  

Historically, service connection was previously denied for a 
right shoulder disability in the initial rating decision, 
dated in January 1977.  The veteran was notified of that 
determination by letter dated the following month.  He did 
not appeal that decision.  The veteran attempted to reopen 
his claim for service connection in March 1992.  

Entitlement to service connection for pulmonary sarcoidosis 
was denied in May 1981.  The veteran was notified of that 
determination by a letter dated later that month.  The 
veteran provided testimony with respect to service connection 
for a lung condition at a hearing on appeal in June 1981.  
The notice of disagreement must be filed with the agency of 
original jurisdiction, that is, the agency which entered the 
initial review or determination concerning a claim, and must 
be filed within one year from the mailing of the notice of 
the determination.  A notice of disagreement is defined as a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the originating agency 
and a desire to contest the result.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.201 (1999).  The hearing 
transcript qualifies as a notice of disagreement in the 
veteran's case.  Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(statement of appellant's representative at VA hearing, when 
reduced to writing by hearing transcript, meets requirement 
that notice of disagreement be in writing as of date of 
certification of transcript).  The originating agency never 
issued a statement of the case pertaining to that issue.  
Consequently, the veteran has had an ongoing claim since 
1981.  The Board notes that the RO has developed the claim 
with respect to service connection for sarcoidosis in terms 
of whether new and material evidence was received to reopen a 
previously denied claim.  However, the veteran's claim should 
be considered de novo for the reasons set forth above.  

In addition, The Board notes that the veteran at the July 
1999 hearing raised a possible claim for secondary service 
connection for the right shoulder disability.  In essence, 
the veteran testified that the right shoulder disability 
developed as a result of the wound that he received to the 
upper chest.  However, the veteran is advised that claims for 
direct service connection and secondary service connection 
are considered to be separate claims.  See Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  This matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Service connection was previously denied for a right 
shoulder disability in a January 1977 rating decision.  

2.  The veteran was notified of the January 1977 denial of 
service connection for a right shoulder disability in 
February 1977, but did not file a timely appeal.  

3.  Although some of the evidence received since the January 
1977 rating decision is new, none of it, either by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The record does not contain competent evidence of a nexus 
between a current sarcoidosis disability and injury or 
disease during the veteran's active service. 

5.  The veteran is unemployable by reason of his service-
connected PTSD.  

6.  The veteran's back disability is current productive of 
pain and limitation of motion, without recent evidence of 
muscle spasm, absent ankle jerk, radiculopathy or any other 
neurological finding appropriate to the site of the diseased 
disc.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a right shoulder 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303 (1999). 

2.  The veteran's claim for service connection for 
sarcoidosis is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The criteria for a 100 percent rating for PTSD have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.132, 
Code 9411 (1996).  

4.  The criteria for an increased rating for residuals of 
removal of a disc at L3-4 have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Code 5293 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether the Claim for Service Connection for
a Right Shoulder Disability is Reopened

As noted above, service connection was denied for a gunshot 
wound of the right shoulder in an unappealed rating decision 
dated in February 1977.  The veteran had then reported that 
he had received a gunshot wound in the right shoulder in 
August 1967 while serving in the Republic of Vietnam.  The 
evidence then of record consisted of the veteran's service 
medical records, which show that a scar on the right shoulder 
was noted on the report of the periodic examination dated in 
March 1972.  An August 1975 consultation report shows that 
the veteran was noted to have been shot in the right shoulder 
in 1967.  Likewise a scar on the right shoulder was noted on 
the report of the medical examination for release from active 
service.  The veteran was noted to have had an old metallic 
fragment wound of the right shoulder.  

Also of record was the report of the initial VA examination, 
conducted in November 1976.  At that time, the veteran was 
noted to have a full range of motion in the right shoulder.  
No fragment wound of the right shoulder was observed.  
Rather, a fragment wound of the right upper chest with 
residual scar was noted.  Photographs were taken of the upper 
body including the right shoulder from posterior and anterior 
views.  These have been made a part of the record.  

In the January 1977 rating decision, the RO granted service 
connection for shell fragment wound of the right upper chest 
with residual scar, and denied service connection for 
residuals of shell fragment wound of the right shoulder, as 
residuals of a shell fragment wound of the right shoulder 
were not currently shown.  The veteran was notified of that 
determination in correspondence dated in February 1977.  
However, the veteran did not initiate an appeal from the 
denial of service connection for right shoulder disability.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7105.  

The veteran attempted to reopen his claim for service 
connection in March 1992.  The question before the Board is 
the limited question of whether the veteran has submitted new 
and material evidence to reopen his previously denied claim.  
To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 
38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, in cases in which a physician relied upon the 
appellant's account of his medical history and service 
background, recitations of which had already been rejected in 
a previous decision, such history articulated by the 
appellant has no probative value and hence cannot be 
considered material for the purpose of reopening the 
veteran's claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The Board has reviewed the evidence received into the record 
since the January 1977 rating decision and finds that no new 
and material evidence has been received to reopen the claim 
for service connection for residuals of a gunshot wound of 
the right shoulder.  

In the veteran's case, the evidence received into the record 
since the January 1977 rating decision includes reports of VA 
and private inpatient and outpatient treatment.  This 
evidence, although new, is cumulative in nature.  For example 
the January 1997 VA report shows that the veteran complained 
of a painful shoulder that he thinks may be related to the 
shrapnel wound that he received in 1967.  Likewise a March 
1998 VA outpatient treatment report shows that the veteran 
complained of pain in the right shoulder associated with an 
old shell fragment wound sustained in Vietnam.  

However, the veteran is advised that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by the examiner, does not 
constitute "competent evidence".  Such evidence cannot 
enjoy the presumption of truthfulness accorded by Justus as 
to the determination of new and material evidence for the 
purpose of reopening a claim.  This is true because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise; a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

With respect to the remainder of the evidence received since 
the last final decision, because this evidence does not link 
current disability with injury or disease incurred during the 
veteran's active service, it cannot be considered material 
evidence sufficient to reopen his claim.  Cornele v. Brown, 6 
Vet. App. 59 (1993).  This evidence by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

2.  Service Connection for Sarcoidosis.

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Although the veteran contends that he has sarcoidosis related 
to his active service and has provided testimony consistent 
with these contentions, where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the 
veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claim for service connection for sarcoidosis.  

The first element of a well-grounded claim -- evidence of 
current disability as provided by a medical diagnosis -- is 
satisfied, as post service clinical records confirm that 
diagnosis.  In particular, it has been noted that the 
diagnosis was establish by biopsy conducted in 1979.  

The veteran's claim must fail, however, as the record does 
not contain competent medical evidence of a nexus between the 
current diagnosis of sarcoidosis and any injury or disease 
during his active service.  None of the medical records or 
reports contains such an opinion.

A veteran may also establish a well-grounded claim for 
service connection under 38 C.F.R. § 3.303(b) (1999), which 
is applicable where evidence, regardless of its date, shows 
that a veteran had chronic condition in service or during an 
applicable presumptive period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type for which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  A claim also may be well grounded pursuant to the 
same regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and that continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

In the present case, the veteran has stated that he has 
experienced shortness of breath, which he associates with 
sarcoidosis, since the 1970s.  The veteran's statements to 
this effect are probative to the extent that they suggest a 
continuity of symptomatology from his military service.  
38 C.F.R. 3.303(b).  However, in this case, lay evidence of 
continuity of symptoms is not sufficient, but a medical nexus 
is needed.  See Savage v. Gober, 10 Vet. App. 488; Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Shortness of breath may be 
present for a number of reasons.  Consequently, competent 
medical evidence is needed to show that the veteran's 
complaints of shortness of breath, as continuity of 
symptomatology, are linked to the veteran's current diagnosis 
of sarcoidosis.  

In view of the foregoing, the claim for service connection 
for sarcoidosis is not well grounded.  Accordingly, no duty 
to assist is triggered by the provisions of 
38 U.S.C.A. § 5107.  Nonetheless, under 38 U.S.C.A. 
§ 5103(a), VA has a duty to inform the claimant of the 
evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its  statement of the 
case.  Likewise, the Board's discussion above informs the 
veteran of the requirements for the completion of his 
application for the claim for service connection.  

In reaching this determination the Board recognize that this 
issue is being disposed of in a manner that differs from that 
used by the RO.  The Board has therefore considered whether 
the veteran has been given adequate notice to respond, and if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App 384, 394 (1993).  The Board concludes that 
he has not been prejudiced by the decision to deny his appeal 
on the basis that it is not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995). 

3.  An Increased Rating for PTSD.  

The Board notes that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected PTSD.  That is, he has presented a claim 
that is plausible.  Cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The Board is also satisfied that 
all appropriate development has been accomplished and that VA 
has no further duty to assist the veteran.  All relevant 
facts have been properly developed.  The recent examinations 
provide sufficient information to rate the disability in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for PTSD in a March 1989 rating decision.  A temporary total 
rating under 38 C.F.R. § 4.29 was assigned from September 
1988, followed by a schedular rating of 30 percent.  Since 
then, several other temporary total evaluations for 
hospitalizations have also been assigned.  A February 1993 
rating decision increased the disability rating for PTSD from 
30 percent to 50 percent, which is the veteran's current 
rating.  A rating decision in January 1998 made the 50 
percent rating effective from March 28, 1990.

In rating the disability, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v 
Derwinski, 1 Vet. App. at 312-13.  

Under the General Rating Formula for Psychoneurotic 
Disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is assigned when 
there is considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and when, by reason of  psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Code 9411 (1996).  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

As noted above, for entitlement to a 100 percent rating under 
the old criteria, the veteran is required to show only one of 
three elements -- either virtual isolation in the community, 
totally incapacitating psychoneurotic symptomatology 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment due to his service-
connected neuropsychiatric disability.  Johnson v. Brown, 
7 Vet. App. 95, 97-99 (1994).  After evaluating the evidence 
in this case, the Board concludes that the old rating 
criteria are more favorable to the claimant; hence, these 
criteria will be applied pursuant to Karnas v Derwinski, 1 
Vet. App. at 312-13.  

The testimony provided at the June 1996 hearing is to the 
effect that the veteran had two jobs after his discharge from 
active service.  These included off shore work with a 
drilling company and work with a construction company.  
Employment ceased in 1978.  The veteran reported in addition 
that he believed himself to be unable to work by reason of 
his PTSD alone.  

The preponderance of the clinical evidence on file supports a 
finding that the veteran's PTSD renders him unable to obtain 
or retain employment.  For instance, the report of the VA 
examination in May 1997 shows, in pertinent part, that the 
veteran had PTSD with occupational problems and a Global 
Assessment of Functioning (GAF) score of 50, indicative of an 
inability to keep a job, at the time of the examination and 
over the previous year. 

Moreover, evidence received on behalf of the veteran's claim 
from medical experts is consistent with a finding of 
unemployability.  A June 1993 deposition taken from C. 
Triche, one of the veteran's counselors, indicates that the 
veteran had been evaluated since 1990 for PTSD.  The social 
worker's opinion - based on the clinical record, discussions 
with the veteran, and observations of his ability to relate 
to other people - was that the veteran would not be able to 
engage in gainful employment on a regular basis due, 
primarily, to his PTSD.  In addition, there was no 
expectation that the veteran would be able to resume any type 
of employment in the near future.  This opinion was again 
expressed in a second deposition of C. Triche, M.S.W, in June 
1996.  It was noted that, although the veteran might have 
periods when he might seem to experience some improvement in 
his condition, he would not be able to be gainfully employed.  
In view of the foregoing, the preponderance of the evidence 
favors the assignment of a 100 percent rating for PTSD under 
the old criteria, as the veteran's PTSD is shown to render 
him unable to obtain or retain employment.  

4.  Postoperative residuals of a disc removal at L3-4.  

The Board notes that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected back disability.  That is, he has presented 
a claim that is plausible.   Cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  The Board is also 
satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disability in accordance with the applicable rating 
code.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection was granted for postoperative residuals of 
disc removal at L3-4 in a February 1978 Board decision.  A 
May 1978 rating decision assigned the following schedular 
ratings:  0 percent from October 1975, 40 percent from 
November 1976, and 20 percent from April 1978.  A temporary 
100 percent rating was also assigned from June 27, 1976, 
under 38 C.F.R. § 4.30.  An October 1980 rating decision 
assigned another temporary total rating under 38 C.F.R. 
§ 4.30 from June 1, 1980, followed by resumption of the 20 
percent rating on October 1, 1980.

By a rating decision dated in September 1981, the schedular 
rating was increased to a 40 percent rating, effective from 
October 1, 1980.  This increase was based on the May 1981 
private medical statement that shows that the veteran 
demonstrated marked limitation of motion in the lumbar spine, 
a depressed ankle jerk and lumbar disc disease with nerve 
root irritation.  In addition, the July 1981 VA examination 
report showed that paravertebral muscles were tight but not 
in spasm; straight leg raising tests were positive at 60 to 
65 degrees, and the veteran demonstrated weakness in the 
right leg muscles.  The evaluation of 40 percent was afforded 
under the provisions of 38 C.F.R. § 4.71a, Code 5293 that 
pertains to intervertebral disc syndrome.  This is the 
veteran's current rating.  

A 40 percent rating is applicable for intervertebral disc 
syndrome manifested by severe, recurring attacks with 
intermittent relief.  The next higher evaluation of 60 
percent requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  

Diagnostic Code (DC) 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97 (December 
12, 1997).  A separate evaluation for compensable limitation 
of motion is therefore not appropriate in this case as the 
manifestations are not separate and distinct conditions but 
duplicative or overlapping.  As such the assignment of a 
separate 10 percent rating is contrary to the rules 
prohibiting pyramiding, embodied in 38 C.F.R. § 4.14.  See 
Esteban v. Derwinski, 6 Vet .App. 259, 262 (1994).  

The veteran underwent VA examination in September 1995.  At 
that time, the veteran was noted to have a history of a low 
back injury sustained when he fell out of a truck while in 
Vietnam.  He was hospitalized for several months and 
subsequently hospitalized repeatedly in 1974 and 1975, prior 
to his discharge from active service.  As reported, the 
veteran underwent surgery to remove an extruded disc at the 
level of L3-4 and had two subsequent back surgeries in 1980.  
On physical examination, the veteran was noted to have tight 
paravertebral muscles but no muscle spasm.  The range of 
motion was described as 60 degrees of flexion, 15 degrees of 
backward extension, 30 degrees of rotation, bilaterally, and 
25 degrees of lateral flexion, bilaterally.  Neurological 
examination was within normal limits.  Likewise, a previous 
examination, conducted in July 1995, noted that there was no 
evidence of radiculopathy.  Muscle strength in the lower 
extremities was 5+/5+, and the sensory examination was 
grossly intact.  

When examined by VA in May 1997, the veteran reported that he 
experienced constant pain in the back with exacerbations.  
The range of motion included 65 degrees of forward flexion, 
20 degrees of backward extension, 30 degrees of bilateral 
lateral flexion and 25 degrees of bilateral rotation.  He 
made references to radiation of pain into the lower 
extremities as well.  However, the examiner noted that no 
clearly defined radicular pattern was identified.  The 
examination was consistent with status post lumbar diskectomy 
with chronic low back pain syndrome and intermittent lower 
extremity pain with neurological findings not sufficient to 
diagnose radicular syndrome.  

In the absence of evidence of muscle spasm, absent ankle 
jerk, radiculopathy or any other neurological finding 
appropriate to the diseased disc, the preponderance of the 
evidence is against a higher schedular rating for service-
connected residuals of disc removal.  

It is significant to note that pain is a important feature of 
the veteran's low back disability picture.  At the September 
1995 examination, the veteran complained of pain throughout 
the examination, and, in the examiner's opinion, there was 
objective evidence of pain.  Likewise, the veteran complained 
of pain at the limits of motion in the lumbar spine.  Pain is 
one of the rating criteria for Diagnostic Code 5293.  
However, the veteran has not demonstrated the functional loss 
due to pain that would be equivalent to an evaluation in 
excess of the current schedular 40 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 
(1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
The preponderance of the evidence is against an evaluation in 
excess of 40 percent for postoperative residuals of disc 
removal at the level of L3-4 on the basis of functional loss.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  Higher evaluations are available for 
greater disability, as discussed above, but the required 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture in this 
case.  The veteran has not required any recent 
hospitalizations for his back disability.  He also has not 
demonstrated that the back disability produces marked 
interference with employment.  The evaluation of 40 percent 
of itself reflects a degree of vocational impairment.  
38 C.F.R. § 4.10.  In view of the foregoing, there is no 
basis for consideration of an extraschedular rating.  



ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a right shoulder disability.  
The appeal is denied.  

The veteran's claim for service connection for sarcoidosis is 
not well grounded.  In this regard, the appeal is denied.  

An 100 percent rating for PTSD is allowed subject to 
regulations applicable to the payment of monetary awards.  

An increased rating for a back disability is denied.  


	
			
	MARY GALLAGHER	MICHAEL D. LYON
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals

 

